EXECUTION VERSION






PURCHASE AGREEMENT




     PURCHASE AGREEMENT (the “Agreement”), dated as of May 8, 2013, by and
between ZALICUS INC., a Delaware corporation, (the “Company”), and LINCOLN PARK
CAPITAL FUND, LLC, an Illinois limited liability company (the “Investor”).



WHEREAS:




Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Twenty-Five Million Dollars ($25,000,000) of the Company's common stock,
$0.001 par value (the “Common Stock”). The shares of Common Stock to be
purchased hereunder (including, without limitation, the Initial Purchase Shares
(as defined herein)) are referred to herein as the “Purchase Shares.”

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:



  1. CERTAIN DEFINITIONS.




For purposes of this Agreement, the following terms shall have the following
meanings:

     (a) “Accelerated Purchase Share Amount” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, the number of
Purchase Shares directed by the Company to be purchased by the Investor on an
Accelerated Purchase Notice, which number of Purchase Shares shall not exceed
the lesser of (i) 200% of the number of Purchase Shares directed by the Company
to be purchased by the Investor pursuant to the corresponding Regular Purchase
Notice for the corresponding Regular Purchase referred to in Section 2(b) hereof
(subject to the Purchase Share limitations contained in Section 2(a) hereof) and
(ii) the Accelerated Purchase Share Percentage multiplied by the trading volume
of the Common Stock on the Principal Market during normal trading hours on the
Accelerated Purchase Date.

     (b) “Accelerated Purchase Date” means, with respect to any Accelerated
Purchase made pursuant to Section 2(b) hereof, the Business Day immediately
following the applicable Purchase Date with respect to the corresponding Regular
Purchase referred to in Section 2(b) hereof.

     (c) “Accelerated Purchase Notice” means, with respect to any Accelerated
Purchase made pursuant to Section 2(b) hereof, an irrevocable written notice
from the Company to the Investor directing the Investor to buy a specified
Accelerated Purchase Share Amount on the applicable Accelerated Purchase Date
pursuant to Section 2(b) hereof at the applicable Accelerated Purchase Price.

     (d) “Accelerated Purchase Share Percentage” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, a specified
percentage as set forth in the Accelerated Purchase Notice, which percentage
shall not exceed 0.30.

     (e) “Accelerated Purchase Price” means, with respect to any particular
Accelerated Purchase made pursuant to Section 2(b) hereof, the lower of (i)
ninety-seven percent (97%) of the VWAP during (A) the entire trading day on the
Accelerated Purchase Date, if the volume of shares of Common Stock traded on the
Principal Market on the Accelerated Purchase Date has not exceeded the
Accelerated Purchase Share Volume Maximum, or (B) the portion of the trading day
of the Accelerated Purchase Date (calculated starting at the beginning of normal
trading hours) until such time at which the volume of

NY 242966585v3

--------------------------------------------------------------------------------

shares of Common Stock traded on the Principal Market has exceeded the
Accelerated Purchase Share Volume Maximum or (ii) the Closing Sale Price on the
Accelerated Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).

     (f) “Accelerated Purchase Share Volume Maximum” means the number of shares
of Common Stock traded on the Principal Market during normal trading hours on
the Accelerated Purchase Date equal to (i) the amount of shares of Common Stock
properly directed by the Company to be purchased on the Accelerated Purchase
Notice, divided by (ii) the Accelerated Purchase Share Percentage (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

     (g) “Available Amount” means initially Twenty-Five Million Dollars
($25,000,000) in the aggregate, which amount shall be reduced by the Purchase
Amount each time the Investor purchases shares of Common Stock pursuant to
Section 2 hereof, including, without limitation, the Initial Purchase pursuant
to Section 2(a) hereof.

     (h) “Average Price” means a price per Purchase Share (rounded to the
nearest tenth of a cent) equal to the quotient obtained by dividing (i) the
aggregate gross purchase price paid by the Investor for all Purchase Shares
purchased pursuant to this Agreement, by (ii) the aggregate number of Purchase
Shares issued pursuant to this Agreement.

     (i) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or
state law for the relief of debtors.

     (j) “Base Price” means a price per Purchase Share equal to the sum of (i)
the Signing Market Price and (ii) $0.021 (subject to adjustment for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction that occurs on or after the date of this
Agreement).

     (k) “Base Prospectus” means the Company’s final base prospectus, dated
September 17, 2012, a preliminary form of which is included in the Registration
Statement, including the documents incorporated by reference therein.

     (l) “Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

     (m) “Closing Sale Price” means, for any security as of any date, the last
closing sale price for such security on the Principal Market as reported by the
Principal Market, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing sale price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by such principal securities exchange
or trading market.

     (n) “Confidential Information” means any information disclosed by either
party to the other party, either directly or indirectly, in writing, orally or
by inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also



-2-




NY 242966585v3

--------------------------------------------------------------------------------

include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.

     (o) “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

     (p) “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

     (q) “DWAC Shares” means shares of Common Stock that are (i) issued in
electronic form, (ii) freely tradable and transferable and without restriction
on resale and (iii) timely credited by the Company to the Investor’s or its
designee’s specified Deposit/Withdrawal at Custodian (DWAC) account with DTC
under its Fast Automated Securities Transfer (FAST) Program or any similar
program hereafter adopted by DTC performing substantially the same function.

     (r) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

     (s) “Initial Prospectus Supplement” means the prospectus supplement to the
Base Prospectus complying with Rule 424(b) under the Securities Act that is
filed with the SEC and delivered by the Company to the Investor upon the
execution and delivery of this Agreement in accordance with Section 5(a),
including the documents incorporated by reference therein.

     (t) “Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, other than any material adverse effect that resulted
exclusively from (A) any change in the United States or foreign economies or
securities or financial markets in general that does not have a disproportionate
effect on the Company and its Subsidiaries, taken as a whole, (B) any change
that generally affects the industry in which the Company and its Subsidiaries
operate that does not have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, (C) any change arising in connection with
earthquakes, hostilities, acts of war, sabotage or terrorism or military actions
or any escalation or material worsening of any such hostilities, acts of war,
sabotage or terrorism or military actions existing as of the date hereof, (D)
any action taken by the Investor, its affiliates or its or their successors and
assigns with respect to the transactions contemplated by this Agreement, (E) the
effect of any change in applicable laws or accounting rules that does not have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
or (F) any change resulting from compliance with terms of this Agreement or the
consummation of the transactions contemplated by this Agreement, or (iii) the
Company’s ability to perform in any material respect on a



-3-




NY 242966585v3

--------------------------------------------------------------------------------

timely basis its obligations under any Transaction Document to be performed as
of the date of determination.

(u) “Maturity Date” means the first day of the month immediately following the
twenty-four

(24)      month anniversary of the Commencement Date.     (v) “Person” means an
individual or entity including but not limited to any limited liability  

company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

     (w) “Principal Market” means The NASDAQ Capital Market; provided however,
that in the event the Company’s Common Stock is ever listed or traded on The
NASDAQ Global Market, The NASDAQ Global Select Market, the New York Stock
Exchange, the NYSE MKT, the NYSE Arca or the OTC Bulletin Board (it being
understood that as used herein “OTC Bulletin Board” shall also mean any
successor or comparable market quotation system or exchange to the OTC Bulletin
Board such as the OTCQB operated by the OTC Markets Group, Inc.), then the
“Principal Market” shall mean such other market or exchange on which the
Company’s Common Stock is then listed or traded.

     (x) “Prospectus” means the Base Prospectus, as supplemented by any
Prospectus Supplement (including the Initial Prospectus Supplement), including
the documents incorporated by reference therein.

     (y) “Prospectus Supplement” means any prospectus supplement to the Base
Prospectus (including the Initial Prospectus Supplement) filed with the SEC
pursuant to Rule 424(b) under the Securities Act in connection with the
transactions contemplated by this Agreement, including the documents
incorporated by reference therein.

     (z) “Purchase Amount” means, with respect to the Initial Purchase, any
Regular Purchase or any Accelerated Purchase made hereunder, the portion of the
Available Amount to be purchased by the Investor pursuant to Section 2 hereof.

     (aa) “Purchase Date” means, with respect to any Regular Purchase made
pursuant to Section 2(a) hereof, the Business Day on which the Investor receives
by 10:00 a.m., Eastern time, of such Business Day a valid Regular Purchase
Notice that the Investor is to buy Purchase Shares pursuant to Section 2(a)
hereof.

     (bb) “Purchase Price” means, with respect to any Regular Purchase made
pursuant to Section 2(a) hereof, the lower of (A) the lowest Sale Price of the
Common Stock on the Purchase Date and (B) the arithmetic average of the three
(3) lowest Closing Sale Prices for the Common Stock during the twelve (12)
consecutive Business Days ending on the Business Day immediately preceding such
Purchase Date (in each case, to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction).

     (cc) “Registration Statement” means the effective registration statement on
Form S-3 (Commission File No. 333-183538) filed by the Company with the SEC
pursuant to the Securities Act for the registration of shares of its Common
Stock, including the Securities, and certain other securities, as such
Registration Statement has been or may be amended and supplemented from time to
time, including all documents filed as part thereof or incorporated by reference
therein, and including all information deemed to be a part thereof at the time
of effectiveness pursuant to Rule 430B of the Securities Act, including any
comparable successor registration statement filed by the Company with the SEC
pursuant to the Securities Act for the registration of shares of its Common
Stock, including the Securities.



-4-




NY 242966585v3

--------------------------------------------------------------------------------

     (dd) “Regular Purchase Notice” means, with respect to any Regular Purchase
pursuant to Section 2(a) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy such applicable amount of Purchase
Shares at the applicable Purchase Price as specified by the Company therein on
the Purchase Date.

     (ee) “Sale Price” means any sale price for the shares of Common Stock on
the Principal Market as reported by the Principal Market.

(ff)      “SEC” means the U.S. Securities and Exchange Commission.   (gg)     
“Securities” means, collectively, the Purchase Shares and the Commitment Shares.
  (hh)      “Securities Act” means the Securities Act of 1933, as amended, and
the rules and  



regulations promulgated thereunder.




     (ii) “Signing Market Price” means $0.641, representing the consolidated
closing bid price of the Common Stock on The NASDAQ Capital Market on the
Business Day immediately preceding the date of this Agreement.

     (jj) “Subsidiary” means any Person the Company wholly-owns or controls, or
in which the Company, directly or indirectly, owns a majority of the voting
stock or similar voting interest, in each case that would be disclosable
pursuant to Item 601(b)(21) of Regulation S-K promulgated under the Securities
Act.

     (kk) “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

     (ll) “Transfer Agent” means Computershare Trust Company, N.A., or such
other Person who is then serving as the transfer agent for the Company in
respect of the Common Stock.

     (mm) “VWAP” means in respect of an applicable Accelerated Purchase Date,
the volume weighted average price of the Common Stock on the Principal Market,
as reported on the Principal Market.



  2. PURCHASE OF COMMON STOCK.




     Subject to the terms and conditions set forth in this Agreement, the
Company has the right to sell to the Investor, and the Investor has the
obligation to purchase from the Company, Purchase Shares as follows:

     (a) Commencement of Regular Sales of Common Stock. Upon the satisfaction of
the conditions set forth in Sections 7 and 8 hereof (the “Commencement” and the
date of satisfaction of such conditions the “Commencement Date”), the Investor
shall purchase $2,000,000 worth of Purchase Shares (such purchase the “Initial
Purchase” and such Purchase Shares are referred herein as “Initial Purchase
Shares”) at a price equal to $0.60530 per share. Beginning one (1) Business Day
following the Commencement Date, the Company shall have the right, but not the
obligation, to direct the Investor, by its delivery to the Investor of a Regular
Purchase Notice from time to time, to purchase up to Five Hundred Thousand
(500,000) Purchase Shares (which amount shall be appropriately adjusted for any



-5-




NY 242966585v3

--------------------------------------------------------------------------------

reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction) (each such purchase a “Regular Purchase”), at the Purchase
Price on the Purchase Date; provided, however, that the Investor’s committed
obligation under any single Regular Purchase shall not exceed One Million
Dollars ($1,000,000) (which amount shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction), unless the parties mutually agree to increase the dollar
amount of any Regular Purchase on any Purchase Date at the applicable Purchase
Price. If the Company delivers any Regular Purchase Notice for a Purchase Amount
in excess of the limitations contained in the immediately preceding sentence,
such Regular Purchase Notice shall be void ab initio to the extent of the amount
by which the number of Purchase Shares set forth in such Regular Purchase Notice
exceeds the number of Purchase Shares which the Company is permitted to include
in such Purchase Notice in accordance herewith, and the Investor shall have no
obligation to purchase such excess Purchase Shares in respect of such Regular
Purchase Notice; provided that the Investor shall remain obligated to purchase
the number of Purchase Shares which the Company is permitted to include in such
Regular Purchase Notice. The Company may deliver multiple Regular Purchase
Notices to the Investor so long as at least one (1) Business Day has passed
since the most recent Regular Purchase was completed.

     (b) Accelerated Purchases. Subject to the terms and conditions of this
Agreement, in addition to purchases of Purchase Shares as described in Section
2(a) above, with one Business Day’s prior written notice to the Investor, the
Company shall also have the right, but not the obligation, to direct the
Investor by the Company’s delivery to the Investor of an Accelerated Purchase
Notice from time to time, and the Investor thereupon shall have the obligation,
to buy Purchase Shares at the Accelerated Purchase Price on the Accelerated
Purchase Date in an amount equal to the Accelerated Purchase Share Amount (each
such purchase, an “Accelerated Purchase”). The Company may deliver an
Accelerated Purchase Notice to the Investor only on a date on which the Company
also properly submitted a Regular Purchase Notice for a Regular Purchase and the
Closing Sale Price is not below $0.50 (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction) and executed such Regular Purchase pursuant to and in
accordance with Section 2(a) hereof. If the Company delivers any Accelerated
Purchase Notice for an Accelerated Purchase Share Amount in excess of the
limitations contained in the definition of Accelerated Purchase Share Amount,
such Accelerated Purchase Notice shall be void ab initio to the extent of the
amount by which the number of Purchase Shares set forth in such Accelerated
Purchase Notice exceeds the Accelerated Purchase Share Amount which the Company
is permitted to include in such Accelerated Purchase Notice in accordance
herewith (which shall be confirmed in an Accelerated Purchase Confirmation
(defined below)), and the Investor shall have no obligation to purchase such
excess Purchase Shares in respect of such Accelerated Purchase Notice; provided
that the Investor shall remain obligated to purchase the Accelerated Purchase
Share Amount which the Company is permitted to include in such Accelerated
Purchase Notice. Upon completion of each Accelerated Purchase Date, the
Accelerated Purchase Share Amount and the applicable Accelerated Purchase Price
shall be set forth on a confirmation of the Accelerated Purchase to be provided
to the Company by the Investor (an “Accelerated Purchase Confirmation”).

     (c) Payment for Purchase Shares. For each Regular Purchase, the Investor
shall pay to the Company an amount equal to the Purchase Amount with respect to
such Regular Purchase as full payment for such Purchase Shares via wire transfer
of immediately available funds on the same Business Day that the Investor
receives such Purchase Shares if they are received by the Investor before 1:00
p.m., Eastern time, or if received by the Investor after 1:00 p.m., Eastern
time, the next Business Day. For each Accelerated Purchase, the Investor shall
pay to the Company an amount equal to the Purchase Amount with respect to such
Accelerated Purchase as full payment for such Purchase Shares via wire transfer
of immediately available funds on the third Business Day following the date that
the Investor receives such Purchase Shares. The Company shall not issue any
fraction of a share of Common Stock upon any



-6-




NY 242966585v3

--------------------------------------------------------------------------------

purchase. If the issuance would result in the issuance of a fraction of a share
of Common Stock, the Company shall round such fraction of a share of Common
Stock up or down to the nearest whole share. All payments made under this
Agreement shall be made in lawful money of the United States of America or wire
transfer of immediately available funds to such account as the Company may from
time to time designate by written notice in accordance with the provisions of
this Agreement. Whenever any amount expressed to be due by the terms of this
Agreement is due on any day that is not a Business Day, the same shall instead
be due on the next succeeding day that is a Business Day.

     (d) Purchase Price Floor. The Company and the Investor shall not effect any
Regular Purchase under this Agreement on any Purchase Date that the Closing Sale
Price is less than the Floor Price. "Floor Price" means $0.40, which shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Floor Price shall mean the lower
of (i) the adjusted price and (ii) $1.00.

(e)      Compliance with Rules of Principal Market.     (i) Exchange Cap.
Subject to Section 2(e)(ii) below, the Company shall not issue or  

sell any shares of Common Stock pursuant to this Agreement, and the Investor
shall not purchase or acquire any shares of Common Stock pursuant to this
Agreement, to the extent that after giving effect thereto, the aggregate number
of shares of Common Stock that would be issued pursuant to this Agreement would
exceed the maximum number of shares of Common Stock that the Company may issue
pursuant to this Agreement and the transactions contemplated hereby (taking into
account all shares of Common Stock issued or issuable pursuant to any
transaction or series of transactions that may be aggregated with the
transactions contemplated by this Agreement under applicable rules of The NASDAQ
Stock Market) without (A) breaching the Company’s obligations under the
applicable rules of The NASDAQ Stock Market or (B) obtaining stockholder
approval under the applicable rules of The NASDAQ Stock Market (the “Exchange
Cap”), unless and until the Company elects to solicit stockholder approval of
the transactions contemplated by this Agreement and the stockholders of the
Company have in fact approved the transactions contemplated by this Agreement in
accordance with the applicable rules and regulations of The NASDAQ Stock Market
and the Certificate of Incorporation and Bylaws of the Company. For the
avoidance of doubt, the Company may, but shall be under no obligation to,
request its stockholders to approve the transactions contemplated by this
Agreement; provided, that if stockholder approval is not obtained in accordance
with this Section 2(e)(i), the Exchange Cap shall be applicable for all purposes
of this Agreement and the transactions contemplated hereby at all times during
the term of this Agreement (except as set forth in Section 2(e)(ii) below).

     (ii) At-Market Transaction. Notwithstanding Section 2(e)(i) above, the
Exchange Cap shall not be applicable for any purposes of this Agreement and the
transactions contemplated hereby, solely to the extent that (and only for so
long as) the Average Price shall equal or exceed the Base Price (it being hereby
acknowledged and agreed that the Exchange Cap shall be applicable for all
purposes of this Agreement and the transactions contemplated hereby at all other
times during the term of this Agreement, unless the stockholder approval
referred to in Section 2(e)(i) is obtained).

     (iii) General. The Company shall not issue any shares of Common Stock
pursuant to this Agreement if such issuance would reasonably be expected to
result in (A) a violation of the Securities Act or (B) a breach of the rules and
regulations of The NASDAQ Stock Market. The provisions of this Section 2(e)
shall be implemented in a manner otherwise than in strict conformity with the
terms hereof only if necessary to ensure compliance with the Securities Act and
the rules and regulations of The NASDAQ Stock Market.



-7-




NY 242966585v3

--------------------------------------------------------------------------------

     (f) Beneficial Ownership Limitation. Notwithstanding anything to the
contrary contained in this Agreement, the Company shall not issue or sell, and
the Investor shall not purchase or acquire, any shares of Common Stock under
this Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). The Investor and the Company shall each
cooperate in good faith in the determinations required hereby and the
application hereof. The Investor’s written certification to the Company of the
applicability of the Beneficial Ownership Limitation, and the resulting effect
thereof hereunder at any time, shall be conclusive with respect to the
applicability thereof and such result absent manifest error.

3. INVESTOR'S REPRESENTATIONS AND WARRANTIES.

     The Investor represents and warrants to the Company that as of the date
hereof and as of the Commencement Date:

     (a) Accredited Investor Status. The Investor is an “accredited investor” as
that term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

     (b) Information. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor (i) is able to bear the
economic risk of an investment in the Securities including a total loss thereof,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor's right to rely on the Company's representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.

     (c) No Governmental Review. The Investor understands that no U.S. federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of an investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

     (d) Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.

(e)      Residency. The Investor is a resident of the State of Illinois.   (f) 
    Certain Transactions and Confidentiality. Other than consummating the
transactions  

contemplated hereunder, Investor has not, nor has any Person acting on behalf of
or pursuant to any understanding with Investor, directly or indirectly executed
any purchases or sales, including Short Sales, of the securities of the Company
during the period commencing as of the time that Investor first



-8-




NY 242966585v3

--------------------------------------------------------------------------------

received a term sheet (written or oral) as of the Company or any other Person
representing the Company setting forth the material terms of the transactions
contemplated hereunder and ending immediately prior to the execution hereof.
Other than to other Persons party to this Agreement, Investor has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

     (g) No Short Selling. The Investor represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) "short sale" (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

     The Company represents and warrants to the Investor that as of the date
hereof and as of the Commencement Date:

     (a) Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite corporate power and authority
to own and use its properties and assets and to carry on its business as
currently conducted. Neither the Company nor any Subsidiary is in violation or
default of any of the provisions of its respective certificate or articles of
formation or incorporation, bylaws or other organizational or charter documents.
Each of the Company and the Subsidiaries is duly qualified to conduct business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not have or reasonably
be expected to result in a Material Adverse Effect, and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification. The
Company has no Subsidiaries except as set forth on Schedule 4(a).

     (b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Transaction Documents, and to issue the
Securities in accordance with the terms hereof and thereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby, including without
limitation, the issuance of the Commitment Shares (as defined below in Section
5(e)) and the reservation for issuance and the issuance of the Purchase Shares
issuable under this Agreement, have been duly authorized by the Company's Board
of Directors and no further consent or authorization is required by the Company,
its Board of Directors or its shareholders, (iii) this Agreement has been, and
each other Transaction Document shall be on the Commencement Date, duly executed
and delivered by the Company and (iv) this Agreement constitutes, and each other
Transaction Document upon its execution on behalf of the Company, shall
constitute, the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies. Except
as set forth in this Agreement, no other approvals or consents of the Company’s
Board of Directors and/or shareholders is necessary under applicable laws and
the Company’s Certificate of Incorporation and/or Bylaws to authorize the
execution and delivery of this Agreement or any of the transactions contemplated
hereby,



-9-




NY 242966585v3

--------------------------------------------------------------------------------

including, but not limited to, the issuance of the Commitment Shares and the
issuance of the Purchase Shares.

     (c) Capitalization. As of the date hereof, the authorized capital stock of
the Company is set forth on Schedule 4(c). Except as disclosed in Schedule 4(c),
(i) no shares of the Company's capital stock are subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act, (v) there are no outstanding securities or instruments of
the Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities as described in this
Agreement and (vii) the Company does not have any stock appreciation rights or
"phantom stock" plans or agreements or any similar plan or agreement. The
Company has furnished to the Investor true and correct copies of the Company's
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company's Bylaws, as amended and
as in effect on the date hereof (the "Bylaws"), and summaries of the terms of
all securities convertible into or exercisable for Common Stock, if any, and
copies of any documents containing the material rights of the holders thereof in
respect thereto.

     (d) Issuance of Securities. Upon issuance and payment thereof in accordance
with the terms and conditions of this Agreement, the Purchase Shares shall be
validly issued, fully paid and nonassessable and free from all taxes, liens,
charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. The Commitment Shares (as defined below in
Section 5(e)) have been duly authorized and, upon issuance in accordance with
the terms of this Agreement, shall be validly issued, fully paid and
nonassessable and free from all taxes, liens, charges, restrictions, rights of
first refusal and preemptive rights with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.
50,825,598 shares of Common Stock have been duly authorized and reserved for
issuance upon purchase under this Agreement as Purchase Shares.

     (e) No Conflicts. Except as disclosed in Schedule 4(e), the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the reservation for issuance and issuance of the
Purchase Shares and the Commitment Shares) will not (i) result in a violation of
the Certificate of Incorporation, any Certificate of Designations, Preferences
and Rights of any outstanding series of preferred stock of the Company or the
Bylaws or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or



-10-




NY 242966585v3

--------------------------------------------------------------------------------

by which any property or asset of the Company or any of its Subsidiaries is
bound or affected, except in the case of conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations under clause (ii), which
could not reasonably be expected to result in a Material Adverse Effect. Except
as disclosed in Schedule 4(e), neither the Company nor its Subsidiaries is in
violation of any term of or in default under its Certificate of Incorporation,
any Certificate of Designation, Preferences and Rights of any outstanding series
of preferred stock of the Company or Bylaws or their organizational charter or
Bylaws, respectively. Except as disclosed in Schedule 4(e), neither the Company
nor any of its Subsidiaries is in violation of any term of or is in default
under any material contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company or its Subsidiaries, except for possible conflicts,
defaults, terminations or amendments which could not reasonably be expected to
have a Material Adverse Effect. The business of the Company and its Subsidiaries
is not being conducted, and shall not be conducted, in violation of any law,
ordinance, regulation of any governmental entity, except for possible
violations, the sanctions for which either individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect. Except as
specifically contemplated by this Agreement and as required under the Securities
Act or applicable state securities laws and the rules and regulations of the
Principal Market and under the Corporate Financing Rule 5110 of the Financial
Industry Regulatory Authority (FINRA), the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency or any regulatory or self-regulatory agency in
order for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents in accordance with the terms hereof or
thereof. Except as disclosed in Schedule 4(e) and set forth elsewhere in this
agreement, all consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence shall be
obtained or effected on or prior to the Commencement Date. Except as listed in
Schedule 4(e), since one year prior to the date hereof, the Company has not
received nor delivered any notices or correspondence from or to the Principal
Market. The Principal Market has not commenced any delisting proceedings against
the Company.

     (f) SEC Documents; Financial Statements. Except as disclosed in Schedule
4(f) the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
twelve months preceding the date hereof (or such shorter period as the Company
was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Documents”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Documents prior to the expiration of any such extension.
As of their respective dates and to the best of the Company’s knowledge, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable. None of the SEC Documents,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments. Except as listed in Schedule 4(f), the Company has received no



-11-




NY 242966585v3

--------------------------------------------------------------------------------

notices or correspondence from the SEC for the one year preceding the date
hereof. The SEC has not commenced any enforcement proceedings against the
Company or any of its subsidiaries.

     (g) Absence of Certain Changes. Except as disclosed in Schedule 4(g), since
December 31, 2012, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

     (h) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company's Subsidiaries or any of the Company's or the
Company's Subsidiaries' officers or directors in their capacities as such, which
could reasonably be expected to have a Material Adverse Effect. A description of
each action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body which, as
of the date of this Agreement, is pending or threatened in writing against or
affecting the Company, the Common Stock or any of the Company's Subsidiaries or
any of the Company's or the Company's Subsidiaries' officers or directors in
their capacities as such, is set forth in Schedule 4(h).

     (i) Acknowledgment Regarding Investor's Status. The Company acknowledges
and agrees that the Investor is acting solely in the capacity of arm's length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor's purchase of the Securities. The Company
further represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

     (j) No Integrated Offering. Neither the Company, nor any of its affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company in a manner that would require
stockholder approval pursuant to the rules of the Principal Market on which any
of the securities of the Company are listed or designated. The issuance and sale
of the Securities hereunder does not contravene the rules and regulations of the
Principal Market.

      (k) Intellectual Property Rights. Except as set forth on Schedule 4(k),
the Company and its Subsidiaries own or possess adequate rights or licenses to
use all material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, governmental authorizations, trade secrets and rights
necessary to conduct their respective businesses as now conducted. Except as set
forth on Schedule 4(k), none of the Company's material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights have expired or terminated,
or, by the terms and conditions thereof, could expire or terminate within two
years from the date of this Agreement. Except as set forth on Schedule



-12-




NY 242966585v3

--------------------------------------------------------------------------------

4(k), the Company and its Subsidiaries do not have any knowledge of any
infringement by the Company or its Subsidiaries of any material trademark, trade
name rights, patents, patent rights, copyrights, inventions, licenses, service
names, service marks, service mark registrations, trade secret or other similar
rights of others, or of any such development of similar or identical trade
secrets or technical information by others and, except as set forth on Schedule
4(k), there is no claim, action or proceeding being made or brought against, or
to the Company's knowledge, being threatened against, the Company or its
Subsidiaries regarding trademark, trade name, patents, patent rights, invention,
copyright, license, service names, service marks, service mark registrations,
trade secret or other infringement, which could reasonably be expected to have a
Material Adverse Effect.

     (l) Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants

(“Environmental Laws”), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval, except where, in each of the three
foregoing clauses, the failure to so comply could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

     (m) Title. Except as disclosed on Schedule 4(m), the Company and the
Subsidiaries have good and marketable title in fee simple to all real property
owned by them and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all liens, encumbrances and defects (“Liens”) and,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in compliance
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

     (n) Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.

     (o) Regulatory Permits. The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.



-13-




NY 242966585v3

--------------------------------------------------------------------------------

     (p) Tax Status. The Company and each of its Subsidiaries has made or filed
all federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

     (q) Transactions With Affiliates. Except as set forth in the SEC Documents,
none of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.

     (r) Application of Takeover Protections. The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Investor as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company's issuance of the
Securities and the Investor's ownership of the Securities.

     (s) Disclosure. Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents that will be timely
publicly disclosed by the Company, the Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information which is not otherwise disclosed in the
Registration Statement or any Prospectus Supplements thereto. The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting purchases and sales of securities of the Company.
All of the disclosure furnished by or on behalf of the Company to the Investor
regarding the Company, its business and the transactions contemplated hereby,
including the disclosure schedules to this Agreement, is true and correct in all
material respects and does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading. The press releases disseminated by the Company during the twelve
months preceding the date of this Agreement taken as a whole do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made and when made, not misleading.
The Company acknowledges and agrees that the Investor neither makes nor has made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.



-14-




NY 242966585v3

--------------------------------------------------------------------------------

     (t) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of
the Company, any agent or other Person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

     (u) Registration Statement. The Company has prepared and filed with the SEC
in accordance with the provisions of the Securities Act the Registration
Statement. The Registration Statement was declared effective by order of the SEC
on September 17, 2012. The Registration Statement is effective pursuant to the
Securities Act and available for the issuance of the Securities thereunder, and
the Company has not received any written notice that the SEC has issued or
intends to issue a stop order or other similar order with respect to the
Registration Statement or the Prospectus or that the SEC otherwise has (i)
suspended or withdrawn the effectiveness of the Registration Statement or (ii)
issued any order preventing or suspending the use of the Prospectus or any
Prospectus Supplement, in either case, either temporarily or permanently or
intends or has threatened in writing to do so. The “Plan of Distribution”
section of the Prospectus permits the issuance of the Securities hereunder. At
the time the Registration Statement and any amendments thereto became effective,
at the date of this Agreement and at each deemed effective date thereof pursuant
to Rule 430B(f)(2) of the Securities Act, the Registration Statement and any
amendments thereto complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the Base Prospectus and any Prospectus Supplement thereto, at the time such Base
Prospectus or such Prospectus Supplement thereto was issued and on the
Commencement Date, complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided that this representation and warranty does
not apply to statements in or omissions from any Prospectus Supplement made in
reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein. The Company meets all of the requirements for the use of a
registration statement on Form S-3 pursuant to the Securities Act for the
offering and sale of the Securities contemplated by this Agreement without
reliance on General Instruction I.B.6. of Form S-3, and the SEC has not notified
the Company of any objection to the use of the form of the Registration
Statement pursuant to Rule 401(g)(1) of the Securities Act. The Registration
Statement, as of its effective date, meets the requirements set forth in Rule
415(a)(1)(x) pursuant to the Securities Act. At the earliest time after the
filing of the Registration Statement that the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h)(2) of the
Securities Act) relating to any of the Securities, the Company was not and is
not an Ineligible Issuer (as defined in Rule 405 of the Securities Act). The
Company has not distributed any offering material in connection with the
offering and sale of any of the Securities, and, until the Investor does not
hold any of the Securities, shall not distribute any offering material in
connection with the offering and sale of any of the Securities, to or by the
Investor, in each case, other than the Registration Statement or any amendment
thereto, the Prospectus or any Prospectus Supplement required pursuant to
applicable law or the Transaction Documents. The Company has not made, and
agrees that unless it obtains the prior written consent of the Investor it will
not make, an offer relating to the Securities that would constitute a “free
writing prospectus” as defined in Rule 405 under the Securities Act. The Company
shall comply with the requirements of Rules 164 and 433 under the Securities Act
applicable to any such free writing prospectus



-15-




NY 242966585v3

--------------------------------------------------------------------------------

consented to by the Investor, including in respect of timely filing with the
SEC, legending and record keeping.

     (v) DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

     (w) Sarbanes-Oxley. The Company is in compliance with all provisions of the
Sarbanes-Oxley Act of 2002, as amended, which are applicable to it as of the
date hereof, except where the failure to be in compliance is not reasonably
likely to result in a Material Adverse Effect.

     (x) Certain Fees. Except as disclosed on Schedule 4(x), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. Except as disclosed on Schedule 4(x), the Investor
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section 4(x) that may be due in connection with the transactions contemplated by
the Transaction Documents.

     (y) Investment Company. The Company is not, and immediately after receipt
of payment for the Securities will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

     (z) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock pursuant to the
Exchange Act nor has the Company received any notification that the SEC is
currently contemplating terminating such registration. Except as set forth in
the SEC Documents, the Company has not, in the twelve (12) months preceding the
date hereof, received any notice from the Principal Market to the effect that
the Company is not in compliance with the listing or maintenance requirements of
the Principal Market.

     (aa) Accountants. The Company’s accountants are set forth in the SEC
Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.

     (bb) No Market Manipulation. The Company has not, and to its knowledge no
Person acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

     (cc) Shell Company Status. The Company is not currently, and within the
past three years has not been, an issuer identified in Rule 144(i)(1) under the
Securities Act.



  5. COVENANTS.




     (a) Filing of Current Report and Initial Prospectus Supplement. The Company
agrees that it shall, within the time required under the Exchange Act, file with
the SEC a report on Form 8-K relating to



-16-




NY 242966585v3

--------------------------------------------------------------------------------

the transactions contemplated by, and describing the material terms and
conditions of, the Transaction Documents (the “Current Report”). The Company
further agrees that it shall, within the time required under Rule 424(b) under
the Securities Act, file with the SEC the Initial Prospectus Supplement pursuant
to Rule 424(b) under the Securities Act specifically relating to the
transactions contemplated by, and describing the material terms and conditions
of, the Transaction Documents, containing information previously omitted at the
time of effectiveness of the Registration Statement in reliance on Rule 430B
under the Securities Act, and disclosing all information relating to the
transactions contemplated hereby required to be disclosed in the Registration
Statement and the Prospectus as of the date of the Initial Prospectus
Supplement, including, without limitation, information required to be disclosed
in the section captioned “Plan of Distribution” in the Prospectus. The Investor
acknowledges that it will be identified in the Initial Prospectus Supplement as
an underwriter within the meaning of Section 2(a)(11) of the Securities Act. The
Company shall permit the Investor to review and comment upon the Current Report
and the Initial Prospectus Supplement at least two (2) Business Days prior to
their filing with the SEC, the Company shall give due consideration to all such
comments, and the Company shall not file the Current Report or the Initial
Prospectus Supplement with the SEC in a form to which the Investor reasonably
objects. The Investor shall use its reasonable best efforts to comment upon the
Current Report and the Initial Prospectus Supplement within one (1) Business Day
from the date the Investor receives the final pre-filing draft version thereof
from the Company. The Investor shall furnish to the Company such information
regarding itself, the Securities held by it and the intended method of
distribution thereof, including any arrangement between the Investor and any
other Person relating to the sale or distribution of the Securities, as shall be
reasonably requested by the Company in connection with the preparation and
filing of the Current Report and the Initial Prospectus Supplement, and shall
otherwise cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the Current Report and the Initial
Prospectus Supplement with the SEC.

     (b) Blue Sky. The Company shall take such action, if any, as is reasonably
necessary in order to obtain an exemption for or to register or qualify (i) the
issuance of the Commitment Shares and the sale of the Purchase Shares to the
Investor under this Agreement and (ii) any subsequent resale of the Commitment
Shares and all Purchase Shares by the Investor, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Investor from time to time, and shall provide
evidence of any such action so taken to the Investor.

     (c) Listing/DTC. The Company shall promptly secure the listing of all of
the Purchase Shares and Commitment Shares to be issued to the Investor hereunder
on the Principal Market (subject to official notice of issuance) and upon each
other national securities exchange or automated quotation system, if any, upon
which the Common Stock is then listed, and shall use reasonable best efforts to
maintain, so long as any shares of Common Stock shall be so listed, such listing
of all such Securities from time to time issuable hereunder. The Company shall
use commercially reasonable efforts to maintain the listing of the Common Stock
on the Principal Market and shall comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules and
regulations of the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action that would reasonably be expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall promptly, and in no event later than the following Business Day,
provide to the Investor copies of any notices it receives from the Principal
Market regarding the continued eligibility of the Common Stock for listing on
the Principal Market; provided, however, that the Company shall not be required
to provide the Investor copies of any such notice that the Company reasonably
believes constitutes material non-public information and the Company would not
be required to publicly disclose such notice in any report or statement filed
with the SEC under the Exchange Act (including on Form 8-K) or the Securities
Act. The Company shall pay all fees and expenses in connection with satisfying
its



-17-




NY 242966585v3

--------------------------------------------------------------------------------

obligations under this Section. The Company shall take all action necessary to
ensure that its Common Stock can be transferred electronically as DWAC Shares.

     (d) Prohibition of Short Sales and Hedging Transactions. The Investor
agrees that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

     (e) Issuance of Commitment Shares. In consideration for the Investor’s
execution and delivery of this Agreement, the Company shall cause the Transfer
Agent to issue, on the date of this Agreement, 800,000 shares of Common Stock
(the “Commitment Shares”) directly to the Investor electronically as DWAC Shares
and shall deliver to the Transfer Agent the Irrevocable Transfer Agent
Instructions with respect to the issuance of the Commitment Shares. For the
avoidance of doubt, all of the Commitment Shares shall be fully earned as of the
date of this Agreement, whether or not the Commencement shall occur or any
Purchase Shares are purchased by the Investor under this Agreement and
irrespective of any termination of this Agreement.

     (f) Due Diligence; Non-Public Information. The Investor shall have the
right, from time to time as the Investor may reasonably deem appropriate, to
perform reasonable due diligence on the Company during normal business hours.
The Company and its officers and employees shall provide information and
reasonably cooperate with the Investor in connection with any reasonable request
by the Investor related to the Investor's due diligence of the Company. Each
party hereto agrees not to disclose any Confidential Information of the other
party to any third party and shall not use the Confidential Information for any
purpose other than in connection with, or in furtherance of, the transactions
contemplated hereby. Each party hereto acknowledges that the Confidential
Information shall remain the property of the disclosing party and agrees that it
shall take all reasonable measures to protect the secrecy of any Confidential
Information disclosed by the other party. The Company confirms that neither it
nor any other Person acting on its behalf shall provide the Investor or its
agents or counsel with any information that constitutes or might constitute
material, non-public information, unless a simultaneous public announcement
thereof is made by the Company in the manner contemplated by Regulation FD. In
the event of a breach of the foregoing covenant by the Company or any Person
acting on its behalf (as determined in the reasonable good faith judgment of the
Investor), in addition to any other remedy provided herein or in the other
Transaction Documents, the Investor shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public information without the prior approval by the
Company; provided the Investor shall have first provided notice to the Company
that it believes it has received information that constitutes material,
non-public information and the Company shall have at least 24 hours to respond
to such notice, and thereafter the Investor shall have provided a draft final
version of such press release, public advertisement or otherwise at least 24
hours prior to the Investor’s intended public disclosure, and the Investor shall
have incorporated any reasonable comments made by the Company on such draft
press release, and the Company shall have failed to publicly disclose such
material, non-public information prior to such disclosure by the Investor. The
Investor shall not have any liability to the Company, any of its Subsidiaries,
or any of their respective directors, officers, employees, stockholders or
agents, for any such disclosure. The Company understands and confirms that the
Investor shall be relying on the foregoing covenants in effecting transactions
in securities of the Company.



-18-




NY 242966585v3

--------------------------------------------------------------------------------

     (g) Purchase Records. The Investor and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each purchase or shall use such other method,
reasonably satisfactory to the Investor and the Company.

(h) Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be

payable with respect to the issuance and delivery of any shares of Common Stock
to the Investor made under this Agreement.

     (i) Effective Registration Statement; Current Prospectus; Securities Law
Compliance. The Company shall use its reasonable best efforts to keep the
Registration Statement effective pursuant to Rule 415 promulgated under the
Securities Act, and to keep the Registration Statement and the Prospectus
current and available for issuances and sales of all of the Securities by the
Company to the Investor, and for the resale by the Investor, at all times until
the earlier of (i) the date on which the Investor shall have sold all the
Securities and no Available Amount remains under this Agreement and (ii) 90 days
following the Maturity Date (the "Registration Period"). Without limiting the
generality of the foregoing, during the Registration Period, the Company shall
(a) take all action necessary to cause the Common Stock to continue to be
registered as a class of securities under Sections 12(b) or 12(g) of the
Exchange Act, shall comply with its reporting and filing obligations under the
Exchange Act, and shall not take any action or file any document (whether or not
permitted by the Exchange Act) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Exchange
Act, and (b) prepare and file with the SEC, at the Company’s expense, such
amendments (including, without limitation, post-effective amendments) to the
Registration Statement and such Prospectus Supplements pursuant to Rule 424(b)
under the Securities Act, in each case, as may be necessary to keep the
Registration Statement effective pursuant to Rule 415 promulgated under the
Securities Act, and to keep the Registration Statement and the Prospectus
current and available for issuances and sales of all of the Securities by the
Company to the Investor, and for the resale of all of the Securities by the
Investor, at all times during the Registration Period (it being hereby
acknowledged and agreed that the Company shall prepare and file with the SEC, at
the Company’s expense, immediately prior to the third anniversary of the initial
effective date of the Registration Statement (the “Renewal Date”), a new
Registration Statement relating to the Securities, in a form satisfactory to the
Investor and its counsel, and the Company shall use its reasonable best efforts
to cause such Registration Statement to be declared effective within 180 days
after the Renewal Date). The Investor shall furnish to the Company such
information regarding itself, the Securities held by it and the intended method
of distribution thereof as shall be reasonably requested by the Company in
connection with the preparation and filing of any such amendment to the
Registration Statement (or new Registration Statement) or any such Prospectus
Supplement, and shall otherwise cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
such amendment to the Registration Statement (or new Registration Statement) or
any such Prospectus Supplement. The Company shall comply with all applicable
federal, state and foreign securities laws in connection with the offer,
issuance and sale of the Securities contemplated by the Transaction Documents.
Without limiting the generality of the foregoing, neither the Company nor any of
its officers, directors or affiliates will take, directly or indirectly, any
action designed or intended to stabilize or manipulate the price of any security
of the Company, or which would reasonably be expected to cause or result in,
stabilization or manipulation of the price of any security of the Company.

     (j) Stop Orders. The Company shall advise the Investor promptly (but in no
event later than 24 hours) and shall confirm such advice in writing: (i) of the
Company’s receipt of notice of any request by the SEC for amendment of or a
supplement to the Registration Statement, the Prospectus, any Prospectus
Supplement or for any additional information; (ii) of the Company’s receipt of
notice of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement or



-19-




NY 242966585v3

--------------------------------------------------------------------------------

prohibiting or suspending the use of the Prospectus or any Prospectus
Supplement, or of the Company’s receipt of any notification of the suspension of
qualification of the Securities for offering or sale in any jurisdiction or the
initiation or contemplated initiation of any proceeding for such purpose; and
(iii) of the Company becoming aware of the happening of any event, which makes
any statement of a material fact made in the Registration Statement, the
Prospectus or any Prospectus Supplement untrue or which requires the making of
any additions to or changes to the statements then made in the Registration
Statement, the Prospectus or any Prospectus Supplement in order to state a
material fact required by the Securities Act to be stated therein or necessary
in order to make the statements then made therein (in the case of the Prospectus
or any Prospectus Supplement, in light of the circumstances under which they
were made) not misleading, or of the necessity to amend the Registration
Statement or supplement the Prospectus or any Prospectus Supplement to comply
with the Securities Act or any other law. The Company shall not be required to
disclose to the Investor the substance or specific reasons of any of the events
set forth in clauses (i) through (iii) of the immediately preceding sentence,
but rather, shall only be required to disclose that the event has occurred. The
Company shall not deliver to the Investor any Regular Purchase Notice or
Accelerated Purchase Notice, and the Investor shall not be obligated to purchase
any shares of Common Stock under this Agreement, during the continuation or
pendency of any of the foregoing events. If at any time the SEC shall issue any
stop order suspending the effectiveness of the Registration Statement or
prohibiting or suspending the use of the Prospectus or any Prospectus
Supplement, the Company shall use its reasonable best efforts to obtain the
withdrawal of such order at the earliest possible time. The Company shall
furnish to the Investor, without charge, a copy of any correspondence from the
SEC or the staff of the SEC to the Company or its representatives relating to
the Registration Statement or the Prospectus, as the case may be.

     (k) Amendments to Registration Statement; Prospectus Supplements. Except as
provided in this Agreement and other than periodic and current reports required
to be filed pursuant to the Exchange Act, the Company shall not file with the
SEC any amendment to the Registration Statement or any supplement to the Base
Prospectus that refers to the Investor, the Transaction Documents or the
transactions contemplated thereby (including, without limitation, any Prospectus
Supplement filed in connection with the transactions contemplated by the
Transaction Documents), in each case with respect to which (a) the Investor
shall not previously have been advised and afforded the opportunity to review
and comment thereon at least two (2) Business Days prior to filing with the SEC,
as the case may be, (b) the Company shall not have given due consideration to
any comments thereon received from the Investor or its counsel, or (c) the
Investor shall reasonably object, unless the Company reasonably has determined
that it is necessary to amend the Registration Statement or make any supplement
to the Prospectus to comply with the Securities Act or any other applicable law
or regulation, in which case the Company shall promptly (but in no event later
than 24 hours) so inform the Investor, the Investor shall be provided with a
reasonable opportunity to review and comment upon any disclosure referring to
the Investor, the Transaction Documents or the transactions contemplated
thereby, as applicable, and the Company shall expeditiously furnish to the
Investor a copy thereof. In addition, for so long as, in the reasonable opinion
of counsel for the Investor, the Prospectus is required to be delivered in
connection with any acquisition or sale of Securities by the Investor, the
Company shall not file any Prospectus Supplement with respect to the Securities
without furnishing to the Investor as many copies of such Prospectus Supplement,
together with the Prospectus, as the Investor may reasonably request.

     (l) Prospectus Delivery. The Company consents to the use of the Prospectus
(and of each Prospectus Supplement thereto) in accordance with the provisions of
the Securities Act and with the securities or “blue sky” laws of the
jurisdictions in which the Securities may be sold by the Investor, in connection
with the offering and sale of the Securities and for such period of time
thereafter as the Prospectus is required by the Securities Act to be delivered
in connection with sales of the Securities. The Company will make available to
the Investor upon request, and thereafter from time to time will furnish



-20-




NY 242966585v3

--------------------------------------------------------------------------------

to the Investor, as many copies of the Prospectus (and each Prospectus
Supplement thereto) as the Investor may reasonably request for the purposes
contemplated by the Securities Act within the time during which the Prospectus
is required by the Securities Act to be delivered in connection with sales of
the Securities. If during such period of time any event shall occur that in the
reasonable judgment of the Company and its counsel, or in the reasonable
judgment of the Investor and its counsel, is required to be set forth in the
Registration Statement, the Prospectus or any Prospectus Supplement or should be
set forth therein in order to make the statements made therein (in the case of
the Prospectus or any Prospectus Supplement, in light of the circumstances under
which they were made) not misleading, or if in the reasonable judgment of the
Company and its counsel, or in the reasonable judgment of the Investor and its
counsel, it is otherwise necessary to amend the Registration Statement or
supplement the Prospectus or any Prospectus Supplement to comply with the
Securities Act or any other applicable law or regulation, the Company shall
forthwith prepare and, subject to Section 5(k) above, file with the SEC an
appropriate amendment to the Registration Statement or an appropriate Prospectus
Supplement and in each case shall expeditiously furnish to the Investor, at the
Company’s expense, such amendment to the Registration Statement or such
Prospectus Supplement, as applicable, as may be necessary to reflect any such
change or to effect such compliance. The Company shall have no obligation to
separately advise the Investor of, or deliver copies to the Investor of, the SEC
Documents, all of which the Investor shall be deemed to have notice of.

     (m) Integration. From and after the date of this Agreement, the Company
shall not sell, offer for sale or solicit offers to buy or otherwise negotiate
in respect of any security (as defined in Section 2 of the Securities Act) of
the Company that would be integrated with the offer or sale of the Securities
such that the rules or regulations of the Principal Market would require
stockholder approval of this transaction prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

     (n) Use of Proceeds. The Company will use the net proceeds from the
offering as described in the Prospectus.

     (o) Other Transactions. The Company shall not enter into, announce or
recommend to its stockholders any agreement, plan, arrangement or transaction in
or of which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Purchase Shares and the Commitment Shares to the Investor
in accordance with the terms of the Transaction Documents.

     (p) Required Filings Relating to Purchases. To the extent required under
the Securities Act or under interpretations by the SEC thereof, as promptly as
practicable after the close of each of the Company’s fiscal quarters (or on such
other dates as required under the Securities Act or under interpretations by the
SEC thereof), the Company shall prepare a Prospectus Supplement, which will set
forth the number of Purchase Shares sold to the Investor during such quarterly
period (or other relevant period), the purchase price for such Purchase Shares
and the net proceeds received by the Company from such sales, and shall file
such Prospectus Supplement with the SEC pursuant to Rule 424(b) under the
Securities Act (and within the time periods required by Rule 424(b) and Rule
430B under the Securities Act). If any such quarterly Prospectus Supplement is
not required to be filed under the Securities Act or under interpretations by
the SEC thereof, the Company shall disclose the information referenced in the
immediately preceding sentence in its annual report on Form 10-K or its
quarterly report on Form 10-Q (as applicable) in respect of the quarterly period
that ended immediately before the filing of such report in which sales of
Purchase Shares were made to the Investor under this Agreement, and file such
report with the SEC within the applicable time period required by the Exchange
Act. The Company shall not file any



-21-




NY 242966585v3

--------------------------------------------------------------------------------

Prospectus Supplement pursuant to this Section 5(p), and shall not file any
report containing disclosure relating to such sales of Purchase Shares, unless a
copy of such Prospectus Supplement or disclosure has been submitted to the
Investor a reasonable period of time before the filing and the Investor has not
reasonably objected thereto (it being acknowledged and agreed that the Company
shall not submit any portion of any Form 10-K or Form 10-Q other than the
specific disclosure relating to any sales of Purchase Shares). The Company shall
also furnish copies of all such Prospectus Supplements to each exchange or
market in the United States on which sales of the Purchase Shares may be made as
may be required by the rules or regulations of such exchange or market, if
applicable.



  6. TRANSFER AGENT INSTRUCTIONS.




     On the date of this Agreement, the Company shall issue to the Transfer
Agent (and any subsequent transfer agent) irrevocable instructions, in the form
substantially similar to those used by the Investor in substantially similar
transactions, to issue the Purchase Shares and the Commitment Shares in
accordance with the terms of this Agreement (the “Irrevocable Transfer Agent
Instructions”). All Securities to be issued to or for the benefit of the
Investor pursuant to this Agreement shall be issued as DWAC Shares. The Company
warrants to the Investor that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 6 will be given by the Company to
the Transfer Agent with respect to the Securities, and the Securities shall
otherwise be freely transferable on the books and records of the Company.

7. CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE SALES OF SHARES OF COMMON
STOCK.

     The right of the Company hereunder to commence sales of the Purchase Shares
on the Commencement Date is subject to the satisfaction or, where legally
permissible, the waiver of each of the following conditions:

     (a) The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;

     (b) No stop order with respect to the Registration Statement shall be
pending or threatened by the SEC;

     (c) All federal, state, local and foreign governmental laws, rules and
regulations applicable to the transactions contemplated by the Transaction
Documents and necessary for the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby in accordance with the terms thereof shall have been complied with, and
all consents, authorizations and orders of, and all filings and registrations
with, all federal, state, local and foreign courts or governmental agencies and
all federal, state, local and foreign regulatory or self-regulatory agencies
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been obtained or made, including,
without limitation, in each case those required prior to the commencement of
sales of Purchase Shares under the Securities Act, the Exchange Act, applicable
state securities or “Blue Sky” laws or applicable rules and regulations of the
Principal Market or otherwise required by the SEC, the Principal Market, or any
state securities regulators;

     (d) No statute, regulation, order, decree, writ, ruling or injunction shall
have been enacted, entered, promulgated, threatened or endorsed by any federal,
state or local court or governmental



-22-




NY 242966585v3

--------------------------------------------------------------------------------

authority of competent jurisdiction which prohibits the consummation of or which
would materially modify or delay any of the transactions contemplated by the
Transaction Documents;

     (e) All Securities to be issued by the Company to the Investor under the
Transaction Documents shall have been approved for listing on the Principal
Market in accordance with the applicable rules and regulations of the Principal
Market, subject only to official notice of issuance; and

     (f) The representations and warranties of the Investor shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date hereof and as of the
Commencement Date as though made at that time.

8. CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

     The obligation of the Investor to buy Purchase Shares under this Agreement
is subject to the satisfaction or, where legally permissible, the waiver of each
of the following conditions on or prior to the Commencement Date and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

     (a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

     (b) The Common Stock shall be listed on the Principal Market and all
Securities to be issued by the Company to the Investor pursuant to this
Agreement shall have been approved for listing on the Principal Market in
accordance with the applicable rules and regulations of the Principal Market,
subject only to official notice of issuance;

     (c) The Investor shall have received the opinion of the Company's legal
counsel dated as of the Commencement Date substantially in the form agreed to
prior to the date of this Agreement by the Company’s legal counsel and the
Investor’s legal counsel;

     (d) The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date. The Investor shall
have received a certificate, executed by the CEO, President or CFO of the
Company, dated as of the Commencement Date, to the foregoing effect in the form
attached hereto as Exhibit A;

(e)      [Reserved];   (f)      As of the Commencement Date, the Company shall
have reserved out of its authorized  

and unissued Common Stock, solely for the purpose of effecting purchases of
Purchase Shares hereunder, 50,825,598 shares of Common Stock;



-23-




NY 242966585v3

--------------------------------------------------------------------------------

     (g) The Irrevocable Transfer Agent Instructions shall have been delivered
to and acknowledged in writing by the Company and the Company's Transfer Agent,
and the Commitment Shares required to have been issued prior to the Commencement
Date in accordance with Section 5(e) hereof shall have been issued directly to
the Investor electronically as DWAC Shares;

     (h) The Company shall have delivered to the Investor a certificate
evidencing the incorporation and good standing of the Company in the State of
Delaware issued by the Secretary of State of the State of Delaware as of a date
within ten (10) Business Days of the Commencement Date;

     (i) The Company shall have delivered to the Investor a certified copy of
the Certificate of Incorporation as certified by the Secretary of State of the
State of Delaware within ten (10) Business Days of the Commencement Date;

     (j) The Company shall have delivered to the Investor a secretary's
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit B;

     (k) The Registration Statement shall continue to be effective and no stop
order with respect to the Registration Statement shall be pending or threatened
by the SEC. The Company shall have a maximum dollar amount certain of Common
Stock registered under the Registration Statement which is sufficient to issue
to the Investor not less than (i) the full Available Amount worth of Purchase
Shares plus (ii) all of the Commitment Shares. The Current Report and the
Initial Prospectus Supplement each shall have been filed with the SEC, as
required pursuant to Section 5(a), and copies of the Prospectus shall have been
delivered to the Investor in accordance with Section 5(m) hereof. The Prospectus
shall be current and available for issuances and sales of all of the Securities
by the Company to the Investor, and for the resale of all of the Securities by
the Investor. Any other Prospectus Supplements required to have been filed by
the Company with the SEC under the Securities Act at or prior to the
Commencement Date shall have been filed with the SEC within the applicable time
periods prescribed for such filings under the Securities Act. All reports,
schedules, registrations, forms, statements, information and other documents
required to have been filed by the Company with the SEC at or prior to the
Commencement Date pursuant to the reporting requirements of the Exchange Act
shall have been filed with the SEC within the applicable time periods prescribed
for such filings under the Exchange Act;

     (l) No Event of Default has occurred, or any event which, after notice
and/or lapse of time, would become an Event of Default has occurred;

     (m) All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

     (n) No statute, regulation, order, decree, writ, ruling or injunction shall
have been enacted, entered, promulgated, threatened or endorsed by any federal,
state, local or foreign court or governmental



-24-




NY 242966585v3

--------------------------------------------------------------------------------

authority of competent jurisdiction which prohibits the consummation of or which
would materially modify or delay any of the transactions contemplated by the
Transaction Documents;

     (o) No action, suit or proceeding before any federal, state, local or
foreign arbitrator or any court or governmental authority of competent
jurisdiction shall have been commenced or threatened, and no inquiry or
investigation by any federal, state, local or foreign governmental authority of
competent jurisdiction shall have been commenced or threatened, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions; and

     (p) The Company shall have provided the Investor with the information
requested by the Investor in connection with its due diligence requests in
accordance with the terms of Section 5(f) hereof.



  9. INDEMNIFICATION.




     In consideration of the Investor's execution and delivery of the
Transaction Documents and acquiring the Securities hereunder and in addition to
all of the Company's other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless the Investor and all
of its affiliates, stockholders, officers, directors and employees and any of
the foregoing person's agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys' fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to: (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (c) any cause of action, suit or claim brought
or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(d) any violation of the Securities Act, the Exchange Act, state securities or
“Blue Sky” laws, or the rules and regulations of the Principal Market in
connection with the transactions contemplated by the Transaction Documents by
the Company or any of its Subsidiaries, affiliates, officers, directors or
employees, (e) any untrue statement or alleged untrue statement of a material
fact contained, or incorporated by reference, in the Registration Statement or
any amendment thereto or any omission or alleged omission to state therein, or
in any document incorporated by reference therein, a material fact required to
be stated therein or necessary to make the statements therein not misleading, or
(f) any untrue statement or alleged untrue statement of a material fact
contained, or incorporated by reference, in the Prospectus, or any omission or
alleged omission to state therein, or in any document incorporated by reference
therein, a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that (I) the indemnity contained in clause
(c) of this Section 9 shall not apply to any Indemnified Liabilities which
directly and primarily result from the fraud, gross negligence or willful
misconduct of an Indemnitee, (II) the indemnity contained in clauses (d), (e)
and (f) of this Section 9 shall not apply to any Indemnified Liabilities to the
extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Investor expressly for use in any Prospectus
Supplement (it being hereby acknowledged and



-25-




NY 242966585v3

--------------------------------------------------------------------------------

agreed that the written information set forth on Exhibit C attached hereto is
the only written information furnished to the Company by or on behalf of the
Investor expressly for use in the Initial Prospectus Supplement), if the
Prospectus was timely made available by the Company to the Investor pursuant to
Section 5(l), (III) the indemnity contained in clauses (d), (e) and (f) of this
Section 9 shall not inure to the benefit of the Investor to the extent such
Indemnified Liabilities are based on a failure of the Investor to deliver or to
cause to be delivered the Prospectus made available by the Company, if such
Prospectus was timely made available by the Company pursuant to Section 5(l),
and if delivery of the Prospectus would have cured the defect giving rise to
such Indemnified Liabilities, and (IV) the indemnity in this Section 9 shall not
apply to amounts paid in settlement of any claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law. Payment
under this indemnification shall be made within thirty (30) days from the date
Investor makes written request for it. A certificate containing reasonable
detail as to the amount of such indemnification submitted to the Company by
Investor shall be conclusive evidence, absent manifest error, of the amount due
from the Company to Investor. If any action shall be brought against any
Indemnitee in respect of which indemnity may be sought pursuant to this
Agreement, such Indemnitee shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Indemnitee. Any Indemnitee shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnitee, except to the extent that (i) the employment thereof
has been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Indemnitee, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel.



  10. EVENTS OF DEFAULT.




     An “Event of Default” shall be deemed to have occurred at any time as any
of the following events occurs:

     (a) the effectiveness of the Registration Statement registering the
Securities lapses for any reason (including, without limitation, the issuance of
a stop order) or the Registration Statement or the Prospectus is unavailable for
the sale by the Company to the Investor (or the resale by the Investor) of any
or all of the Securities to be issued to the Investor under the Transaction
Documents (including, without limitation, as a result of any failure of the
Company to satisfy all of the requirements for the use of a registration
statement on Form S-3 pursuant to the Securities Act for the offering and sale
of the Securities contemplated by this Agreement), and such lapse or
unavailability continues for a period of ten (10) consecutive Business Days or
for more than an aggregate of thirty (30) Business Days in any 365-day period;

     (b) the suspension of the Common Stock from trading or the failure of the
Common Stock to be listed on the Principal Market for a period of one (1)
Business Day, provided that the Company may not direct the Investor to purchase
shares of Common Stock during any such suspension;

     (c) the delisting of the Common Stock from The NASDAQ Capital Market,
provided, however, that the Common Stock is not immediately thereafter trading
on the New York Stock Exchange,



-26-




NY 242966585v3

--------------------------------------------------------------------------------

The NASDAQ Global Market, The NASDAQ Global Select Market, the NYSE MKT, the
NYSE Arca, the OTC Bulletin Board or OTC Markets (or nationally recognized
successor to any of the foregoing);

     (d) the failure for any reason by the Transfer Agent to issue Purchase
Shares to the Investor within three (3) Business Days after the applicable
Purchase Date or Accelerated Purchase Date (as applicable) which the Investor is
entitled to receive such Securities;

     (e) the Company breaches any representation, warranty, covenant or other
term or condition under any Transaction Document if such breach could have a
Material Adverse Effect and except, in the case of a breach of a covenant which
is reasonably curable, only if such breach continues for a period of at least
five (5) Business Days;

     (f) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

     (g) if the Company pursuant to or within the meaning of any Bankruptcy Law:
(i) commences a voluntary case, (ii) consents to the entry of an order for
relief against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;

     (h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary;

     (i) if at any time the Company is not eligible to transfer its Common Stock
electronically as DWAC Shares; or

     (j) if at any time after the Commencement Date, the Exchange Cap is reached
(to the extent the Exchange Cap is applicable pursuant to Section 2(e) hereof).

In addition to any other rights and remedies under applicable law and this
Agreement, including the Investor termination rights set forth in Section 11
hereof, so long as an Event of Default has occurred and is continuing, or if any
event which, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing, or so long as the Purchase Price is
below the Floor Price, the Company shall not deliver to the Investor any Regular
Purchase Notice or Accelerated Purchase Notice, and the Investor shall not
purchase any shares of Common Stock under this Agreement.



  11. TERMINATION

This Agreement may be terminated only as follows:




     (a) If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.



-27-




NY 242966585v3

--------------------------------------------------------------------------------

     (b) In the event that the Commencement shall not have occurred on or before
May 31, 2013, due to the failure to satisfy the conditions set forth in Sections
7 and 8 above with respect to the Commencement, either the Company or the
Investor shall have the option to terminate this Agreement at the close of
business on such date or thereafter without liability of any party to any other
party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 11(b) shall not be available to any
party if such party is then in breach of any covenant or agreement contained in
this Agreement or any representation or warranty of such party contained in this
Agreement fails to be true and correct in all material respects such that the
conditions set forth in Section 7(f) or Section 8(d), as applicable, could not
then be satisfied.

     (c) At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a “Company Termination Notice”) to the Investor electing to terminate
this Agreement without any liability whatsoever of any party to any other party
under this Agreement (except as set forth below). The Company Termination Notice
shall not be effective until one (1) Business Day after it has been received by
the Investor.

     (d) This Agreement shall automatically terminate on the date that the
Company sells and the Investor purchases the full Available Amount as provided
herein, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).

     (e) If for any reason or for no reason the full Available Amount has not
been purchased in accordance with Section 2 of this Agreement by the Maturity
Date, this Agreement shall automatically terminate on the Maturity Date, without
any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12,
shall survive the Commencement and any termination of this Agreement. No
termination of this Agreement shall (i) affect the Company's or the Investor's
rights or obligations under this Agreement with respect to pending Regular
Purchases and Accelerated Purchases under this Agreement or (ii) be deemed to
release the Company or the Investor from any liability for intentional
misrepresentation or willful breach of any of the Transaction Documents.



  12. MISCELLANEOUS.




     (a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the
State of Delaware shall govern all issues concerning the relative rights of the
Company and its shareholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
New York. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the State of New York, County of New
York, for the adjudication of any dispute hereunder or under the other
Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to



-28-




NY 242966585v3

--------------------------------------------------------------------------------

assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.

EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

     (b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

     (c) Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

     (d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

     (e) Entire Agreement; Amendment. This Agreement supersedes all other prior
oral or written agreements between the Investor, the Company, their affiliates
and Persons acting on their behalf with respect to the subject matter hereof,
and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
The Company acknowledges and agrees that is has not relied on, in any manner
whatsoever, any representations or statements, written or oral, other than as
expressly set forth in the Transaction Documents. No provision of this Agreement
may be amended other than by a written instrument signed by both parties hereto.

     (f) Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:



-29-




NY 242966585v3

--------------------------------------------------------------------------------



  If to the Company:
Zalicus Inc.
245 First Street, Third Floor
Cambridge, Massachusetts 02142
Telephone: 617-301-7000
Facsimile: 617-301-7010
Attention: Jason F. Cole, Esq.

With a copy to:
Goodwin Procter LLP
53 State Street
Boston, Massachusetts 02109
Telephone: 617-570-1971
Facsimile: 617-801-8626
Attention: Arthur R. McGivern, Esq.




If to the Investor:

Lincoln Park Capital Fund, LLC 440 North Wells, Suite 410 Chicago, IL 60654
Telephone: 312-822-9300 Facsimile: 312-822-9301

Attention: Josh Scheinfeld/Jonathan Cope



  With a copy to:
Greenberg Traurig, LLP
The MetLife Building
200 Park Avenue
New York, NY 10166
Telephone: (212) 801-9200
Facsimile: (212) 801-6400
Attention: Anthony J. Marsico, Esq.

If to the Transfer Agent:
Computershare Trust Company, N.A.
250 Royall Street
Canton, MA 02021
Telephone: 781-575-3788
Facsimile: 781-575-3025
Attention: Debra Kelley




or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, and
recipient facsimile number or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.



-30-




NY 242966585v3

--------------------------------------------------------------------------------

     (g) Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation. The Investor may not assign its rights or obligations under this
Agreement.

     (h) No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

     (i) Publicity. The Investor shall have the right to approve before issuance
any press release, SEC filing or any other public disclosure made by or on
behalf of the Company whatsoever with respect to, in any manner, the Investor,
its purchases hereunder or any aspect of this Agreement or the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Investor, to make any press release or other
public disclosure (including any filings with the SEC) with respect to such
transactions as is required by applicable law and regulations or the rules of
the Principal Market so long as the Company and its counsel consult with the
Investor in connection with any such press release or other public disclosure
prior to its release. The Investor must be provided with a copy thereof prior to
any release or use by the Company thereof. The Company agrees and acknowledges
that its failure to fully comply with this provision constitutes a material
adverse effect on its ability to perform its obligations under this Agreement.

     (j) Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

     (k) No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that, except as disclosed in Schedule
4(x), it has not engaged any financial advisor, placement agent, broker or
finder in connection with the transactions contemplated hereby. The Investor
represents and warrants to the Company that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Company shall be responsible for the payment of any
fees or commissions, if any, of any financial advisor, placement agent, broker
or finder relating to or arising out of the transactions contemplated hereby.
The Company shall pay, and hold the Investor harmless against, any liability,
loss or expense (including, without limitation, attorneys' fees and out of
pocket expenses) arising in connection with any such claim.

     (l) No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

     (m) Remedies, Other Obligations, Breaches and Injunctive Relief. The
Investor’s remedies provided in this Agreement, including, without limitation,
the Investor’s remedies provided in Section 9, shall be cumulative and in
addition to all other remedies available to the Investor under this Agreement,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), no remedy of the Investor contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy and nothing
herein shall limit the Investor's right to pursue actual damages for any failure
by the Company to comply with the terms of this Agreement. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investor and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach



-31-




NY 242966585v3

--------------------------------------------------------------------------------

or threatened breach, the Investor shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

     (n) Waivers. No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

* * * * *



-32-




NY 242966585v3

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement
to be duly executed as of the date first written above.



THE COMPANY:

ZALICUS INC.






By:__/s/ Justin Renz_____________
Name: Justin Renz
Title: EVP, Chief Financial Officer and Treasurer






INVESTOR:






LINCOLN PARK CAPITAL FUND, LLC
BY: LINCOLN PARK CAPITAL, LLC
BY: ALEX NOAH INVESTORS, INC.

By: ___Jonathan Cope____________
Name: Jonathan Cope
Title: President






-33-




NY 242966585v3

--------------------------------------------------------------------------------

                                                           SCHEDULES   
Schedule    4(a)    Subsidiaries  Schedule    4(c)    Capitalization  Schedule 
  4(e)    Conflicts  Schedule    4(f)    Exchange Act Filings  Schedule    4(g) 
  Material Changes  Schedule    4(h)    Litigation  Schedule    4(k)   
Intellectual Property  Schedule    4(m)    Title  Schedule    4(x)    Agent
Fees 


                                         EXHIBITS    Exhibit A    Form of   
Officer’s Certificate  Exhibit B    Form of    Secretary’s Certificate  Exhibit
C    Information About Investor Furnished to the Company 


NY 242966585v3

--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

     Schedule 4(a) – Subsidiaries Schedule 4(c) - Capitalization Schedule 4(e) -
No Conflicts Schedule 4(f) - Exchange Act Filings Schedule 4(g) - Absence of
Certain Changes Schedule 4(h) - Litigation Schedule 4(k) - Intellectual Property
Rights Schedule 4(m) – Title Schedule 4(x) – Agent Fees

NY 242966585v3

--------------------------------------------------------------------------------



EXHIBIT A






FORM OF OFFICER’S CERTIFICATE




     This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(d) of that certain Purchase Agreement dated as of May 8, 2013,
(“Purchase Agreement”), by and between

ZALICUS INC., a Delaware corporation (the “Company”), and LINCOLN PARK CAPITAL
FUND, LLC (the “Investor”). Terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Purchase Agreement.

     The undersigned, Mark H.N. Corrigan, M.D., President and Chief Executive
Officer of the Company, hereby certifies, on behalf of the Company and not in
his individual capacity, as follows:

     1. I am the President and Chief Executive Officer of the Company and make
the statements contained in this Certificate;

     2. The representations and warranties of the Company are true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 4 of the
Purchase Agreement, in which case, such representations and warranties are true
and correct without further qualification) as of the date when made and as of
the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date);

     3. The Company has performed, satisfied and complied in all material
respects with covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date.

     4. The Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries currently have any knowledge or reason to
believe that its creditors intend to initiate involuntary bankruptcy or
insolvency proceedings. The Company is currently financially solvent and is
generally able to pay its debts as they become due.

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________
.

Name:    Mark H.N. Corrigan, M.D.  Title:    President and Chief Executive
Officer 


     The undersigned as Executive Vice President, Chief Financial Officer and
Treasurer of Zalicus Inc., a Delaware corporation, hereby certifies that Mark
H.N. Corrigan, M.D. is the duly elected, appointed, qualified and acting
President and Chief Executive Officer of Zalicus Inc., and that the signature
appearing above is his genuine signature.

___________________________________
Justin Renz

Executive Vice President, Chief Financial Officer and Treasurer

NY 242966585v3

--------------------------------------------------------------------------------



EXHIBIT B






FORM OF SECRETARY’S CERTIFICATE




     This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(j) of that certain Purchase Agreement dated as of May 8, 2013,
(“Purchase Agreement”), by and between ZALICUS INC., a Delaware corporation (the
“Company”) and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”), pursuant to
which the Company may sell to the Investor up to Twenty-Five Million Dollars
($25,000,000) of the Company's Common Stock, $0.001 par value (the "Common
Stock"). Terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Purchase Agreement.

     The undersigned, Jason F. Cole, Esq., Executive Vice President, Corporate
Development, General Counsel and Secretary of the Company, hereby certifies, on
behalf of the Company and not in his individual capacity, as follows:

                                       1.    I am the Executive Vice President,
Corporate Development, General                     Counsel and Secretary of the
Company and make the statements contained in this                   
 Secretary’s Certificate.                                               2.   
Attached hereto as Exhibit A and Exhibit B are true, correct and               
     complete copies of the Company’s Bylaws (“Bylaws”) and Certificate of
Incorporation                     (“Charter”), in each case, as amended through
the date hereof, and no action has been                     taken by the
Company, its directors, officers or shareholders, in contemplation of the       
             filing of any further amendment relating to or affecting the Bylaws
or Charter.                                               3.    Attached hereto
as Exhibit C are true, correct and complete copies of the                   
 resolutions duly adopted by the Board of Directors of the Company on May 7,
2013, at                     which a quorum was present and acting throughout.
Such resolutions have not been                     amended, modified or
rescinded and remain in full force and effect and such resolutions             
       are the only resolutions adopted by the Company’s Board of Directors, or
any committee                     thereof, or the shareholders of the Company
relating to or affecting (i) the entering into                     and
performance of the Purchase Agreement, or the issuance, offering and sale of
the                     Purchase Shares and the Commitment Shares and (ii) and
the performance of the                     Company of its obligation under the
Transaction Documents as contemplated therein.                                 
             4.    As of the date hereof, the authorized, issued and reserved
capital stock of                     the Company is as set forth on Exhibit D
hereto.                           IN WITNESS WHEREOF, I have hereunder signed my
name on this    day of  ____________
.         




Secretary




     The undersigned as Executive Vice President, Chief Financial Officer and
Treasurer of Zalicus Inc., a Delaware corporation, hereby certifies that Jason
F. Cole, Esq. is the duly elected, appointed, qualified and acting Executive
Vice President, Corporate Development, General Counsel and Secretary of Zalicus
Inc., and that the signature appearing above is his genuine signature.

NY 242966585v3

--------------------------------------------------------------------------------

___________________________________
Justin Renz

Executive Vice President, Chief Financial Officer and Treasurer

NY 242966585v3

--------------------------------------------------------------------------------



EXHIBIT C




Information About The Investor Furnished To The Company By The Investor
Expressly For Use In Connection With The Initial Prospectus Supplement

Information With Respect to Lincoln Park Capital

     As of the date of the Purchase Agreement, Lincoln Park Capital Fund, LLC,
beneficially owned no shares of our common stock. Josh Scheinfeld and Jonathan
Cope, the Managing Members of Lincoln Park Capital, LLC, the manager of Lincoln
Park Capital Fund, LLC, are deemed to be beneficial owners of all of the shares
of common stock owned by Lincoln Park Capital Fund, LLC. Messrs. Cope and
Scheinfeld have shared voting and investment power over the shares being offered
under the prospectus supplement filed with the SEC in connection with the
transactions contemplated under the Purchase Agreement. Lincoln Park Capital,
LLC is not a licensed broker dealer or an affiliate of a licensed broker dealer.

NY 242966585v3

--------------------------------------------------------------------------------